EXHIBIT SARBANES-OXLEY SECTION 906 CERTIFICATION CERTIFICATION OF MICHAEL A. CREEL, CHIEF EXECUTIVE OFFICER OF ENTERPRISE PRODUCTS GP, LLC, THE GENERAL PARTNER OF ENTERPRISE PRODUCTS PARTNERS L.P. In connection with this quarterly report of Enterprise Products Partners L.P. (the “Registrant”) on Form 10-Q for the quarterly period ended September 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Michael A. Creel, Chief Executive Officer of Enterprise Products
